                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


WANDA MARIE FLOYD,                   )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )   No. 15-cv-02551-TMP
                                     )
CAROLYN W. COLVIN, Acting            )
Commissioner of Social               )
Security,                            )
                                     )
     Defendant.                      )


ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO
                      GRANT ATTORNEY’S FEES


     Before the court is plaintiff Wanda Marie Floyd’s Motion to

Grant Attorney’s Fees, filed on May 30, 2019.           (ECF No. 23.)

Defendant   Carolyn   W.   Colvin,   Acting   Commissioner   of    Social

Security 1 (“Commissioner”), responded on June 13, 2019 (ECF No.

25), and Floyd replied on June 18, 2019 (ECF No. 26). 2           For the

following reasons, Floyd’s motion is GRANTED IN PART and DENIED

IN PART.

                            I.   BACKGROUND




1Carolyn W. Colvin was the Acting Commissioner of Social Security
at the time this action was filed. Therefore, she is named in
the caption to this case. As of the date of this order, the
Acting Commissioner of Social Security is Nancy A. Berryhill.
2Although Floyd improperly filed the reply without seeking leave
of court, see Local Rule 7.2(c), the court will consider the
reply in the interest of judicial efficiency.
       On May 2, 2012, Floyd applied for supplemental security

income (“SSI”) under Title XVI of the Social Security Act.                         (ECF

No. 21 at 1.)             An Administrative Law Judge (“ALJ”) issued a

decision denying Floyd’s request for benefits on June 12, 2014.

(Id.    at   2.)        On   July    10,    2015,   the   Appeals   Council    denied

Floyd’s request for review, making the ALJ’s decision the final

decision     of     the      Commissioner.          (Id.)      Floyd     subsequently

appealed the ALJ’s decision.                 (ECF No. 1.)      This court reviewed

that decision and remanded the case.                 (ECF Nos. 21; 22.)

       On remand, the ALJ awarded Floyd past due benefits in the

amount of $59,538.00.               (ECF No. 25 at 1.)         The Social Security

Administration (“SSA”) withheld $14,839.50 of Floyd’s past due

benefits to cover fees associated with this case.                         (Id.)      The

SSA    has   paid       Floyd’s     attorney     $4,601.75    but   is   withholding

$10,237.75 until the court rules on the present motion.                            (ECF

Nos. 23 at 2-3, ¶ 9; 26-1.)                      Presently before the court is

Floyd’s motion for attorney’s fees.                   (ECF No. 23.)        Floyd and

her attorney entered into a contingency fee agreement.                             Under

the agreement, Floyd’s attorney would receive 25% of Floyd’s

past due benefits if the case was appealed to this court and

Floyd    ultimately           received       a    favorable     decision      at     the

administrative level.               Although it is unclear from the motion,

it appears that Floyd’s attorney is seeking additional fees in

the    amount      of    $10,237.75        (the withheld      amount).      Thus,    if
                                               - 2 -
successful, Floyd’s attorney would receive a total fee award of

$14,839.50, which equals 25% of Floyd’s past due benefits.

                                       II.        ANALYSIS

A.   Overview - Section 406 and Equal Access to Justice Act

     “In Social Security cases, attorney's fees may be awarded

under Section 406(b)(1)(A) of the Social Security Act” and the

Equal Access to Justice Act (“EAJA”).                      Frazier v. Comm’r of Soc.

Sec., No. 16-11363, 2018 WL 4905367, at *1 (E.D. Mich. Aug. 29,

2018), adopted by, 2018 WL 4901217 (E.D. Mich. Oct. 9, 2018).

“A   significant       difference           between       Section      406(b)     and     EAJA

attorney      fees    is    their   source:         ‘while   fees      awarded      under    42

U.S.C. § 406(b) are deducted from a claimant's award of past-due

Social    Security         benefits,        the    United    States        must   pay     fees

awarded under the EAJA out of government funds.’”                            Id. (quoting

Minor    v.   Comm’r       of   Soc.   Sec.,        826   F.3d   878,      881    (6th    Cir.

2016)).        “The    EAJA     generally          increases     a    successful        Social

Security claimant's portion of past-due benefits because ‘[f]ee

awards may be made under both prescriptions, but the claimant's

attorney      must    ‘refun[d]        to    the     claimant        the   amount    of     the

smaller fee.’”             Id. (quoting Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002)); see also Horton v. Comm’r of Soc. Sec., No.

2:14-cv-83, 2018 WL 4701588, at *1 (M.D. Tenn. Oct. 1, 2018)

(“An attorney who receives fees under both the EAJA and § 406(b)

shall refund the lower award to the plaintiff.”).
                                 - 3 -
     “Generally, after a plaintiff wins a sentence four remand,

he becomes a prevailing party and may move for attorney’s fees

under the Equal Access to Justice Act (“EAJA”).”                    Horton, 2018

WL 4701588, at *1.         28 U.S.C. § 2412(d)(1)(B) specifies the

procedure for obtaining EAJA funds:

     A party seeking an award of fees and other expenses
     shall, within thirty days of final judgment in the
     action, submit to the court an application for fees
     and other expenses which shows that the party is a
     prevailing party and is eligible to receive an award
     under   this  subsection,   and  the   amount  sought,
     including an itemized statement from any attorney or
     expert witness representing or appearing in behalf of
     the party stating the actual time expended and the
     rate at which fees and other expenses were computed.
     The party shall also allege that the position of the
     United States was not substantially justified. Whether
     or not the position of the United States was
     substantially justified shall be determined on the
     basis of the record (including the record with respect
     to the action or failure to act by the agency upon
     which the civil action is based) which is made in the
     civil action for which fees and other expenses are
     sought.

(emphasis   added).       “EAJA    fees      are   awarded   in   excess    of    the

benefits due, as opposed to being deducted from the claimant's

benefits award.”        Turner v. Comm’r of Soc. Sec., 680 F.3d 721,

723 (6th Cir. 2012).       “EAJA fees are paid to the plaintiff, who

often   assigns   the    award    to   his    attorney.”      Horton,      2018    WL

4701588, at *1.

     By contrast, “[a]n attorney fee award is appropriate under

§ 406(b)(1)(A) when a court remands a case to the Commissioner

for further proceedings and the Commissioner subsequently awards
                                - 4 -
the   claimant    past-due      benefits.”           Sindell   v.    Comm’r    of     Soc.

Sec., No. 1:16-cv-854, 2019 WL 2029549, at *3 (W.D. Mich. Apr.

23, 2019), adopted by, 2019 WL 2024850 (W.D. Mich. May 8, 2019).

“Unlike fees obtained under the EAJA, the fees awarded under §

406   are    charged      against      the    claimant,     not     the   government.”

Hughes v. Comm’r of Soc. Sec., No. 1:16-cv-23, 2019 WL 2408035,

at *1 (N.D. Ind. May 30, 2019).                      Procedurally, under Section

406, “[t]he Commissioner withholds 25% of the plaintiff’s past-

due benefits and [directly] pays the attorney ‘out of, and not

in addition to, the amount of such past-due benefits.’”                         Horton,

2018 WL 4701588, at *1.

B.    Application - Attorney’s Fees Under Section 406

      “Whenever      a    court     renders      a    judgment      favorable       to    a

claimant under this subchapter who was represented before the

court by an attorney, the court may determine and allow as part

of its judgment a reasonable fee for such representation, not in

excess of 25 percent of the total of the past-due benefits to

which the claimant is entitled by reason of such judgment.”                               42

U.S.C. § 406(b)(1)(A).             “Within the 25 percent boundary . . .

the attorney for the successful claimant must show that the fee

sought is reasonable for the services rendered.”                      Gisbrecht, 535

U.S. at 807.      In determining an award of attorney's fees under

the   SSA,    courts      should    look      first    at   the     contingency          fee

agreement,     and       then   test     it    for reasonableness.            Droke      v.
                                              - 5 -
Barnhart, No. 02–1284, 2005 WL 2174397, at *1 (W.D. Tenn. Sept.

6, 2005); see also Gisbrecht, 535 U.S. at 808.

     A    reduction      in    the   fee   may       be   justified          based    on    “the

character        of     the     representation             and        the     results        the

representative achieved.” Gisbrecht, 535 U.S. at 808; see also

Droke, 2005 WL 2174397, at *1.                 Courts may reduce the fee award

when,     among       other    things,     representation              was     substandard,

benefits are large in comparison to the amount of time counsel

spent on the case, counsel is responsible for delay, and the

award would amount to a windfall to counsel.                                Gisbrecht, 535

U.S. at 808; Morrison v. Comm'r of Soc. Sec., No. 1:04–cv–454,

2008 WL 828863, at *2 (W.D. Mich. Mar. 26, 2008).                                    Further,

“[a]lthough a fee petition may be within the twenty-five percent

(25%) statutory maximum, the statutory maximum was not intended

to   be    an    automatic      finding       that    fees       in    that     amount       are

reasonable.”          Lavender v. Califano, 683 F.2d 133, 134–35 (6th

Cir. 1982).           Most    courts,    however,         are    “‘deferential         to    the

terms     of    the   contingency       fee    contracts         in     §    406(b)    cases,

accepting that the resulting de facto hourly rates may exceed

those     for   non    contingency-fee        arrangements.’”               Droke,    2005    WL

2174397, at *1 (quoting Yarnevic v. Apfel, 359 F. Supp. 2d 1363,

1365 (N.D. Ga. 2005)).

     The SSA has already awarded Floyd’s attorney $4,601.75 in

fees for the work completed at the administrative level.                               In the
                                - 6 -
present motion, Floyd’s attorney seemingly seeks an additional

$10,237.75 in fees for work performed before this court, which

would make the entire attorney’s fee award $14,839.50.                      (ECF No.

23.)    Floyd’s attorney argues that the requested fee award is

reasonable     because      she    performed       170.8    hours     of    work   in

furtherance of Floyd’s case.                However, that figure represents

the total amount of work Floyd’s attorney performed at both the

administrative level and before this court.                   In determining the

reasonableness of the contingent fee agreement, the court only

considers    the   hours     Floyd’s      attorney    spent      litigating    before

this court.      See Walls v. Astrue, No. 05-2226, 2008 WL 1984274,

at *2 (W.D. Tenn. May 1, 2008) (“Although Walls' attorney is

seeking fees for fifty four total hours of legal services, at

most only 12.75 of those hours were spent litigating the appeal

in federal court. ‘[E]ach tribunal may award fees only for the

work done before it.’”            (quoting Horenstein v. Sec'y of Health

and Human Servs., 35 F.3d 261, 262 (6th Cir. 1994))).                      According

to    the   billing   statements         attached    to    the    present     motion,

Floyd’s attorney performed 67.6 hours preparing and litigating

Floyd’s case in this court.               (ECF No. 23-1 at 3-4.)            Thus, if

the    present     motion     is        granted,     Floyd’s       attorney     would

effectively        receive        an      hourly     rate        of   $151.44/hour

($10,237.75/67.6 hours).               Courts have approved attorney's fees

under § 406(b) at rates much higher than those sought in this
                              - 7 -
case.     See Droke, 2005 WL 2174397, at *1 (approving effective

hourly    rate    of    $830.82       and    citing        cases).       Considering    the

reasonable       hourly       rate,   the        amount    of     time   Floyd’s    counsel

expended on the appeal, and the favorable result achieved, the

court    finds     no     reason      to    depart        from    the    contingency    fee

agreement.         Accordingly,            the     court     concludes       that   Floyd’s

attorney’s       request        for    the        additional        $10,237.75      appears

reasonable.

C.   Application - Attorney’s Fees Under the EAJA

     Although Floyd’s attorney’s fees request seems reasonable,

the court must also consider whether the awarded amount should

be reduced because Floyd’s attorney did not apply for fees under

the EAJA.        “When an attorney does not file for EAJA fees but

instead only files for fees under § 406(b), the plaintiff does

not receive the benefit of having the lower award refunded to

her.”      Horton, 2018 WL 4701588, at *1.                          With this in mind,

“[c]ourts have routinely reviewed attorneys' efforts (or lack

thereof) to collect an EAJA fee award in analyzing a later §

406(b) fee request.”            Kocan v. Colvin, No. 2:14-cv-1058, 2016 WL

888828,    at    *2     (D.    Nev.    Feb.       16,     2016)    (citing    cases).   “To

prevent plaintiffs from being penalized as a result of counsels'

failures to apply for EAJA fees to which they were entitled,

courts have either reduced the Subsection (b) award by an amount

equal to the foregone EAJA fees, or taken counsels' failures to
                                - 8 -
apply for EAJA fees into account in determining a reasonable fee

for their services.”           Wolfe v. Colvin, No. 14-11397, 2016 WL

7650793, at *2 (E.D. Mich. Dec. 30, 2016) (internal citation

omitted), adopted by,          2017 WL 467495 (E.D. Mich. Feb. 3, 2017);

see also Harlow v. Astrue, 610 F. Supp. 2d 1032, 1034 (D. Neb.

2009) (“In light of the fact that attorney's fees awarded under

the Social Security Act (42 U.S.C.A. § 406(b)) are paid from the

claimant's past-due benefits, unlike EAJA fees which are paid by

the     [Social     Security     Administration],         and     the       consequent

inherent      conflict   between      the      claimant     and       the    attorney

regarding fees under § 406(b), it is incumbent upon counsel to

pursue attorney's fees under EAJA before applying for fees under

§   406(b),    or   justify    the   failure    to   do   so.     A   petition     for

attorney's fees under § 406(b) may be denied as unreasonable

where the attorney has failed to file a prior application for

fees under EAJA, . . . .’” (quoting 4 Soc. Sec. Law & Prac. §

49:140)) (emphasis added).

      In social security cases, courts have reduced attorney’s

fee awards where the attorney failed to timely apply for fees

under the EAJA.       See Hughes, 2019 WL 2408035, at *1 (“Because of

th[e]    fee-setting     structure,”     applicable       to    social       security

cases, “an attorney creates a conflict of interest when she only

seeks payment under § 406(b) and does not attempt to recover

fees under the EAJA.”); Austin v. Comm’r of Soc. Sec., No. 16-
                               - 9 -
cv-14027,     2018    WL    4787656,      at    *3   (E.D.   Mich.    Oct.   4,     2018)

(“Plaintiff’s counsel did his client a great disservice by not

requesting fees under the EAJA. Those fees most likely would

have   amounted      to    $7,156.25      and    would   have   been    paid     by   the

government, not by plaintiff from her past-due benefits. . . .

[T]he Court shall calculate the § 406(b) fee in this matter by

deducting the $7,156.25 EAJA fee counsel neglected to seek from

the $12,162.25 in past-due benefits defendant is withholding.”);

Horton, 2018 WL 4701588, at *1 (“In order to do so in a manner

most   fair    to     Plaintiff,         the    Court    will   (1)     determine      a

reasonable     EAJA       award;   (2)    determine      a   reasonable      §    406(b)

award; and (3) reduce the greater amount by the lower amount

(thereby refunding to the plaintiff the lower award) for the

final award amount.”); King v. Comm’r of Soc. Sec., No. 3:14-cv-

253, at *2 (N.D. Miss. June 15, 2017) (“Where counsel has failed

to provide the plaintiff with the benefit of having a portion of

the fees appropriately borne by the government, this court finds

that   the    loss     should      fall    upon      counsel,   rather       than     the

plaintiff.”);         Jones v. Comm’r of Soc. Sec., No. 1:14-cv-748,

2017 WL 1745569, at *4 (S.D. Ohio May 4, 2017) (“Faced with fee

motions under § 406(b) by attorneys who did not submit EAJA

applications, courts have reduced the amount of a § 406(b) award

by the amount that likely would have been awarded under the EAJA

if an EAJA application had been granted.”).
                                - 10 -
        Because Floyd’s attorney failed to move for fees under the

EAJA, the fee award shall be reduced by the amount of fees that

could    have   been   covered   by   the   EAJA.   In   her   reply   brief,

Floyd’s attorney argues:

     The EAJA apparently allows up to $125 per hour for
     attorney’s fees. The Plaintiff’s Attorney spent now
     more than 170.8 hours representing the Plaintiff.
     Under the EAJA, Plaintiff’s Attorney could be awarded
     $21,350.00   ($125   times   170.8   hours).    However,
     Plaintiff’s Attorney is only asking for the part of
     the 25 percent of the Plaintiff’s past-due benefits,
     which is still being withheld by SSA, which is
     $10,237.75 ($14,839.50 minus $4,601.75). Therefore,
     Defendant is apparently trying to penalize Plaintiff’s
     Attorney for not asking for $21,350.00 in fees.

     It is not “reasonable” to insist that Plaintiff’s
     attorney request $21,350.00 from EAJA, and then to
     have to possibly refund money. As the Defendant
     admitted, “reasonable” attorney fees are defined as 25
     percent of the past due benefits awarded to the
     clamant, which is withheld in a lump sum by the
     Commissioner pursuant to 42 U.S.C. Section 406(b).
     Accordingly, Plaintiff’s Attorney is hereby only
     requesting    the   “reasonable”     attorney’s    fee    of
     $10,237.75, which is being held for her by SSA, and is
     the   remaining   part   of   the   25   percent    of   the
     Plaintiff’s    past-due    benefits    ($14,839.50     minus
     $4,601.75, which Plaintiff’s Attorney has already been
     paid).

(ECF No. 26.)          None of those arguments offer any reasonable

explanation as to why Floyd’s attorney failed to move for fees

under the EAJA. 3      Cf. Iliceto v. Sec'y of Dep't of Health & Human

Servs., No. CV-83-2160, 1990 WL 186254, at *1 (E.D.N.Y. Nov. 14,

3Floyd’s  attorney’s arguments are extremely problematic for
several other reasons. Because those arguments are not relevant
to the court’s analysis of the present motion, the court need
not further address them.
                               - 11 -
1990)    (“The       unreasonableness         of     the”    present     Section        406(b)

attorney’s fees “request lies in plaintiff's attorney's failure

to   request        EAJA    fees.”)      In       calculating    the    attorney’s        fees

Floyd’s attorney could have received under the EAJA, the court

will utilize EAJA’s statutory maximum amount of $125/hour. 4                                See

Wolfe,       2016    WL    7650793,     at    *1    (“The     EAJA   allows        a   maximum

attorney       fee     of    $125.00        per     hour.”     (citing      28     U.S.C.     §

2412(d)(2)(A)(ii))).                  The     court         concludes       that       Floyd’s

attorney’s      expected       EAJA     award       would    have    been    $8,450      (67.6

hours    x    $125).         Accordingly,         Floyd’s     attorney      shall      receive

$1,787.75 from the SSA, i.e., $10,237.75 (the total withheld

funds) - $8,450 (potential EAJA attorney’s fee award).

                                      III. CONCLUSION

      For these reasons, Floyd’s motion is GRANTED IN PART and

DENIED IN PART.             The SSA is directed to remit $1,787.75 of the

withheld funds to Floyd’s attorney, with the balance ($8,450)

being paid to Floyd.

      IT IS SO ORDERED.

                                             s/ Tu M. Pham
                                             TU M. PHAM
                                             United States Magistrate Judge

                                             June 21, 2019
                                             Date

4Although the court has discretion to increase the maximum hourly
EAJA fee – which would have the effect of further reducing
Floyd’s attorney’s award - the court declines to do so as
neither party has raised the issue.
                                - 12 -
